OPINION — AG — A WITNESS FROM WITHOUT THE STATE WHO ATTENDS A CRIMINAL PROCEEDING WITHIN THIS STATE AND WHO IS COMPELLED AS TO ATTEND AND OTHERWISE QUALIFIES UNDER THE PROVISIONS UNIFORM ACT TO COMPEL THE ATTENDANCE OF WITNESSES FROM WITHOUT A STATE IN CRIMINAL PROCEEDING MUST BE COMPENSATED IN FEES AT THE RATE OF $5.00 PER DAY AND TEN (10) CENTS PER MILE AS PROVIDED IN 22 Ohio St. 1961 723 [22-723]. A WITNESS FROM WITHOUT THE STATE QUALIFIED UNDER THE PROVISIONS OF 28 Ohio St. 1961 82 [28-82] MUST BE COMPENSATED IN FEES AT THE RATE OF $1.00 PER DAY AND FIVE (5) CENTS PER MILE AS PROVIDED IN 28 Ohio St. 1961 81 [28-81]. A WITNESS FROM WITHOUT THE STATE WHO QUALIFIES UNDER THE PROVISIONS OF 22 Ohio St. 1961 713 [22-713] DISCRETIONALLY MAY BE COMPENSATED A REASONABLE SUM FOR HIS EXPENSES, WHICH SUM MAY BE IN ADDITION TO ANY FEES UNDER EITHER 22 Ohio St. 1961 723 [22-723] OR 28 Ohio St. 1961 81 [28-81], THE OPINION OF MARCH 29, 1928 TO ROY CARVER IS WITHDRAWN (OPINION NO.) AS THE SAME IS IN CONFLICT WITH THIS OPINION (ALSO OPINION NO. NOVEMBER 19, 1947 TO ALLEN M. WILSON) (HUGH COLLUM) ** SEE OPINION  NO. 89-022 (1990) **